DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to amendment filed on 16 March 2022.
Claims 1-3, 5-12 have been amended and are hereby entered.
Claim 4 has been cancelled.
Claims 13-17 have been added.
Claims 1-3, 5-17 are currently pending and have been examined.
This action is made FINAL. 
Response to Amendment and Remarks
Drawing Objections 
Fig. 2 was objected to as unclear and inconsistent with the specification. Applicant has amended Fig. 2 and specification. The examiner notes that inconsistencies still remain within the Figures.  
For example, as noted in the Office Action dated 16 December 2022, Figure 2 appears to be a flow diagram describing the method steps of the invention, however there remain inconsistencies. If the Figure is intended to be a flow diagram then some boxes should not be included within the Figure. For example, it is unclear in step 230 when the process flows to step 240 versus flowing to step 250, or to step 334.  It appears that step 230 is a decision point, however the specification does not describe step 230 as a decision point.  Figure 2 includes a decision point which is described, but not labeled with a reference numeral between 250 and 260.  Finally, step 334 is described as selecting a predetermined exception maneuver for a predetermined traffic situation from memory.  However, the examiner notes the process ends there and there is no further execution of the selection (e.g. converting the maneuver into an actual driving maneuver) as taught in step 270.  
Further, the Applicant has amended Figure 2 to flow from the decision point (not labeled) between steps 250 and 260 to flow to step 240.  However, the Examiner can find no support for this amendment.  Instead, the instant application indicates “[i]f the anomaly indicator does not exceed the threshold value, the analysis of the situation features and the anomaly indicator computation are continued” (see page 12) and “[i]f the anomaly indicator undershoots a threshold value, the situation analysis is continued without the need for additional method steps.” (see page 9).  
Accordingly, the objection to the Figures filed 4 December 2019 and 16 March 2022 is maintained.
Specification Objections 
The specification was rejected because of informalities. Applicant has amended the specification and the objections to the specification have been overcome. Accordingly, the objection to the specification is withdrawn.  
Claim Objections 
Claim 11 was rejected because of informalities. Applicant has amended claim 11 and the objection to claim 11 has been overcome. Accordingly, the objection to claim 11 has been withdrawn.
Claim Interpretation 
The Examiner noted that claim 1 did not include a transitional phrase. Applicant has amended claim 1 to include the transitional phrase "comprising" and, thus, the claim will be interpreted accordingly.   
Claim Rejections under 35 U. S. C. § 112(a) 
Claims 9 and 12 were rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement. Applicant has amended claim 9 and 12.  
Regarding claim 9, Applicant states: “As amended, claim 9 recites that for determining the exception maneuver based on the traffic situation only information generated external to the vehicle is taken into account. Support for this subject matter can be found on Page 5, lines 24-31 of the originally filed specification and, thus, amended claim 9 is compliant with 35 U.S.C. §112(a)”.  However, the examiner notes that the Applicant did not amend to claim that the exception maneuver is based on the information external to the vehicle.  Instead the Applicant amended claim 9 to recite “wherein for determining the exception maneuver based on the traffic situation, only information concerning the traffic situation that is detected by the sensor system is taken into account”.  Claim 9 depends from claim 1, and finds antecedent basis in claim 1, wherein the sensor is “a sensor system of the vehicle”.  Accordingly, the written description rejection of claim 9 under 35 U.S.C. §112(a) is maintained.  
Regarding claim 12, Applicant’s arguments on page 10 are persuasive and accordingly the written description rejection of claim 12 under 35 U.S.C. §112(a) is withdrawn.

 Claim Rejections under 35 U. S. C. § 112(b) 
Claims 1-12 were rejected under 35 U.S.C. §112(b) as being indefinite. 
Specifically, claim 1 was rejected for not positively reciting method steps. Applicant has amended claim 1 to positively recite method steps, and accordingly the rejection of claim 12 for this reason is withdrawn.  
Claims 2-10 and 12 were rejected for being unclear and/or lacking antecedent basis. Claim 4 has been canceled and, thus, this rejection of claim 4 is moot. Applicant has amended claims 1-3 and 5-12 to overcome the majority of the indefiniteness rejections under 35 U.S.C. §112(b).  However, as discussed in the Office Action dated 16 December 2022, claim 1 and 12 contained were unclear and/or lack antecedent basis and were not addressed by amendment or in the remarks.  Accordingly, the indefiniteness rejections under 35 U.S.C. §112(b) of claims 1 and 12 (and their dependent claims) is maintained.  Specifically, claim 1 recites “the at least partially automated operation”, for which there is insufficient antecedent basis and claim 12 recites “a randomly selected target”.  It is unclear if the randomly selected target is a target selected from one of the driver maneuvering target or another, separate target.  
Claim Rejections under 35 U.S. C. § 101 
Claims 1-7, 9, 11, and 12 were rejected under 35 U.S.C. §101 for allegedly being directed to an abstract idea without significantly more. Applicant has amended claim 1 to recite “automatically controlling the vehicle to follow the exception driving maneuver”, which integrates the abstract idea into a practical application.  Accordingly, rejection of claims 1-7, 9, 9, 11, and 12 under 35 U.S. C. § 101 is withdrawn.  

Claim Rejections under 35 U.S. C. § 102 
Claims 1-12 were rejected under 35 U.S.C. §102(a)(1) as being anticipated by Lu (U.S. 2017/0365166). Claim 4 has been canceled and, thus, this rejection of claim 4 is moot.  Applicant’s arguments in view of the amendment, see arguments, page 6, filed 16 March 2022 with respect to the rejection(s) of claim(s) 1-12 under 35 U.S. C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Herbach as further detailed below

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim 1 (and claim 15 generally) recite “determining a standard driving maneuver based on the detected traffic situation” beginning in line 5 and “determining an exception driving maneuver based on the detected traffic situation” beginning in line 11.  It is not clear to the examiner how the same traffic situation could elicit different responses, and therefore it is not clear if the traffic situation in line 5 is the same traffic situation (based on antecedent basis) as the traffic situation in line 11.  Further, the examiner notes in the annotated drawing sheet filed 16 March 2022, the detection of the traffic situation (230) either flows to a standard driving maneuver (240) OR to an exception driving maneuver (250).  The specification and figures do not disclose the process flowing to both 240 and 250 in response to the same traffic situation.  Perhaps Applicant intended for a second traffic situation to be claimed or that one of a standard driving maneuver OR an exception maneuver is performed in the method.  
The drawings are objected to because of minor informalities.  
Figure 2 appears to be a flow diagram describing the method steps of the invention, however there remain inconsistencies. If the Figure is intended to be a flow diagram then some boxes should not be included within the Figure. For example, it is unclear in step 230 when the process flows to step 240 versus flowing to step 250, or to step 334.  It appears that step 230 is a decision point, however the specification does not describe step 230 as a decision point.  Figure 2 includes a decision point which is described, but not labeled with a reference numeral between 250 and 260.  Finally, step 334 is described as selecting a predetermined exception maneuver for a predetermined traffic situation from memory.  However, the examiner notes the process ends there and there is no further execution of the selection (e.g. converting the maneuver into an actual driving maneuver) as taught in step 270.  
Further, the Applicant has amended Figure 2 to flow from the decision point (not labeled) between steps 250 and 260 to flow to step 240.  However, the Examiner can find no support for this amendment.  Instead, the instant application indicates “[i]f the anomaly indicator does not exceed the threshold value, the analysis of the situation features and the anomaly indicator computation are continued” (see page 12) and “[i]f the anomaly indicator undershoots a threshold value, the situation analysis is continued without the need for additional method steps.” (see page 9).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites “wherein for determining the exception maneuver based on the traffic situation, only information concerning the traffic situation that is detected by the sensor system is taken into account” (emphasis added). Claim 9 depends from claim 1, which provides antecedent basis for the sensor system.  Claim 1 recites that the sensor system is “a sensor system of the vehicle”.  The examiner notes that on page 5, line 24 through page 6, line 5, the specification further explains that the “only information” detected by the vehicle sensor system is taken into account by stating, “In particular, for determining the traffic situation and the anomaly indicator, situation features are analyzed which are [based] on vehicle sensor system-based information and information generated external to the vehicle, such as information generated by infrastructure, other vehicles, or traffic data providers” (emphasis added).  It appears based on the specification, that additional information (e.g. information generated external to the vehicle) is utilized in the determination.  The applicant has not described how the vehicle could determine an exception maneuver based only on information detected from the vehicle sensor system. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the at least partially automated operation”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites “determining a standard driving maneuver based on the detected traffic situation” beginning in line 5 and “determining an exception driving maneuver based on the detected traffic situation” beginning in line 11.  It is not clear to the examiner how the same traffic situation could elicit different responses, and therefore it is not clear if the traffic situation in line 5 is the same traffic situation (based on antecedent basis) as the traffic situation in line 11.  Further, the examiner notes in the annotated drawing sheet filed 16 March 2022, the detection of the traffic situation (230) either flows to a standard driving maneuver (240) OR to an exception driving maneuver ( 250).  The specification and figures do not disclose the process flowing to both 240 and 250 in response to the same traffic situation.  Perhaps Applicant intended for a second traffic situation to be claimed or that one of a standard driving maneuver or an exception maneuver is performed in the method.  The examiner notes that claim 15 also has similar recitations and is rejected for the same reasons explained above for claim 1.  
Claim 2 recites “an instantaneously detected traffic situation” in line 14. It is unclear if this traffic situation is the same or a different traffic situation as detected in claim 1.  
Claim 6 recites “an instantaneously detected traffic situation” in line 2. It is unclear if this traffic situation is the same or a different traffic situation as detected in claim 1.  
Claim 12, recites “a randomly selected target”.  It is unclear if the randomly selected target is a target selected from one of the driver maneuvering target or another, separate target.  
Claim 13 recites “the driving maneuver limit” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 15 recites “the at least partially automated operation”.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-3, and 5-17 depend directly or indirectly from claim 1 or claim 15 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 1 or claim 15.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbach et al.  (US Pat No. 8,849,494 hereinafter "Herbach").
Regarding Claim 1, Herbach teaches a method for the at least partially automated operation of a vehicle (see at least Herbach, column 6, lines 55-63, hereinafter column and line numbers will be represented in short hand, for example 6:55-63, “autonomous vehicle”) comprising:
determining a driving maneuver target based on a predetermined route (see at least Herbach, 6:55-63 “From this information, as well as possible navigational requests from one or more users or controllers of the autonomous vehicle, the autonomous vehicle may develop a trajectory that it can drive from a starting point (e.g., the autonomous vehicle's current location) to an endpoint (e.g., a destination). The trajectory may also specify some number of intermediate waypoints through which the autonomous vehicle should pass while navigating from the starting point to the endpoint.” and 12:41-45);
detecting a traffic situation using a sensor system of the vehicle (see at least Herbach 6:18-26 “Autonomous vehicles may navigate by using a number of sensors to collect information about objects in the vicinity of the autonomous vehicle, and by determining trajectories for the autonomous vehicle based on this collected information” and 7:25-29  “an autonomous vehicle may detect a condition in which the autonomous vehicle is impeded from navigating according to a first trajectory, such as discussed below in the context of at least FIGS. 6 and 7.”), 
determining a standard driving maneuver based on the detected traffic situation, the driving maneuver target (see at least Herbach 9:56-63, “In particular embodiments, method 200 may further include, after navigating according to the second trajectory, determining that the autonomous vehicle may safely return to navigating according to the trajectory. In response to determining that the autonomous vehicle may return to navigating according to the trajectory, the autonomous vehicle may switch from navigating according to the second trajectory to navigating according to the trajectory. The examiner notes that the trajectory is the original trajectory, see also 15:40-42 “Upon reaching endpoint 838, autonomous vehicle 810 may switch from new trajectory 836 to original trajectory 830.” ) and a first number of driving maneuver limits, (navigational constraints, see 6:64-7:4 While driving in accordance with such a trajectory, the autonomous vehicle may adhere to navigational constraints. For instance, the autonomous vehicle may take steps to avoid collisions, to avoid breaking traffic laws (e.g., staying in the proper lane, obeying the speed limit, and stopping fully at stop signs), and to avoid causing inertial discomfort to passengers (e.g., rapid acceleration or deceleration, sudden turns, and so on) unless absolutely necessary.). 
determining an anomaly indicator for the traffic situation from at least one situation feature (see at least Herbach 9:10-22 “It may be determined that a speed of an autonomous vehicle is less than or equal to a threshold speed, and that the autonomous vehicle has not detected a traffic control signal.”) 
determining an exception driving maneuver (see Herbach, at least Figure 8, “new trajectory 836) based on the detected traffic situation and a second number of the driving maneuver limits less than the first number when a threshold value for the anomaly indicator is exceeded (see Herbach, 12:53-63 “At block 710, the autonomous vehicle may determine if it is either increasing speed and/or if a current speed of the autonomous vehicle is greater than a threshold speed of X meters per second (m/s)” and at least at 7:10-23 “The stuck condition may be, for instance, a condition where the autonomous vehicle might not be able to navigate in accordance with an original trajectory without relaxing any of its navigational constraints. For example, an autonomous vehicle may be configured with constraint(s) to "stay on the road" and "do not back up while on the road." Then, while driving, the autonomous vehicle may determine that the road ahead is completely obstructed by a large object.” and Figure 8 wherein the autonomous vehicle crosses the solid line and Figure 9, 16:30-35 “in providing new trajectory 946 to autonomous vehicle 810, the assistance center may provide a temporary override of any rules inhibiting autonomous vehicle 810 from shoulder riding at least while traveling on new trajectory 946.”); and 
automatically controlling the vehicle to follow the exception driving maneuver (see Herbach at least at 15:43-45 “autonomous vehicle 810 may drive according to new trajectory 836 to endpoint 838 and then according to original trajectory 830 to destination 832.).  
The examiner acknowledges that the claimed limitations are found in multiple embodiments of Herbach.  However, Herbech teaches that the combination of the methods described in Herbach are explicitly contemplated (see Herbach 38:25-30, “It will be readily understood that the aspects of the present disclosure, as generally described herein, and illustrated in the figures, may be arranged, substituted, combined, separated, and designed in a wide variety of different configurations, all of which are explicitly contemplated herein.”)  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments of Herbach, because as Herbach teaches it is explicitly contemplated.  
Regarding Claim 2, Herbach discloses the method according to Claim 1, wherein when the threshold value is exceeded, the instantaneously detected traffic situation is compared to multiple traffic situations present in a memory, based on the at least one situation feature (see Herbach see at least decision Table 2, in part which reads “Has the autonomous vehicle traversed this location previously? a. Yes - have any vehicular obstacles been encountered at this location? i. Yes - has a vehicular obstacle been reported within a threshold period of time; e.g., 15 minutes”).
Regarding Claim 3, discloses the method according to Claim 2, wherein the at least one situation feature includes one or more of the following features: an absolute position of the vehicle; a speed of the vehicle; an estimated time until the driving maneuver target is attained; the number of vehicles that pass the vehicle per unit time; a traffic density indicator; a longitudinal and/or lateral distance profile concerning one or more other objects in the traffic situation; a reliability indicator concerning the recognition of objects in the traffic situation (see at least Herbach Figure 8, current position of autonomous vehicle 810 and 6:40-45 “The laser, or set of lasers, may be rapidly and repeatedly scanned across the surroundings to provide continuous, or nearly continuous, real-time information on distances to the objects therein. Combining the measured distances, and the orientation of the laser(s) while measuring each distance, allows for associating a three-dimensional position with each returning pulse.”).
Regarding Claim 5, Herbach discloses the method according to claim 1, wherein the exception driving maneuver is determined by retrieving an exception driving maneuver, associated with the predetermined traffic situation, from a memory containing earlier exception driving maneuvers (see at least Herbach 16:7-10 “For example, scenario 900 may have occurred after scenario 800 and autonomous vehicle 810 may have stored trajectory 836. Thus, autonomous vehicle 810 may have considered trajectory 836 for use in scenario 900 (possibly with slight modifications as bottles 820, 822, and 824 are slightly farther from vehicle 810), and proposed trajectory 936 based on the slightly-modified trajectory 836.”  and 14:35-39 “assistance center 520 may send confirmation 1056 of proposed trajectory 1052 to autonomous vehicle 1010”).
Regarding Claim 6, Herbach discloses the method according to claim 1, wherein the instantaneous traffic situation is stored in a memory as a predetermined traffic situation when a storage condition is present (see at least Herbach at 10:1-5, “At block 310, the autonomous vehicle may determine to seek assistance to navigate in accordance with a first trajectory. The autonomous vehicle may be configured to receive and store data about a plurality of obstacles”).
Regarding Claim 7, Herbach discloses the method according to Claim 6, wherein the storage condition includes one or more of the following conditions: 
a deviation between the determined standard driving maneuver and a maneuver carried out by a person in the instantaneous traffic situation; 
a minimum acceleration threshold of the vehicle is exceeded; 
a minimum steering rate threshold of the vehicle is exceeded; 
a memory operation is carried out by an occupant of the vehicle.
(see at least Herbach at 22:22-37 “FIGS. 15A, 15B, and 15C show scenario 1500 using trajectory user interface (UI) 1510 to relieve a stuck condition of an autonomous vehicle. In some embodiments, trajectory UI 1510 may be provided using a graphical user interface (GUI) of a computing device. For example, trajectory UI 1510 may utilize one or more windows, buttons, dialogs, and other components of the GUI. In scenario 1500, trajectory UI 1510 may be utilized at an assistance center, such as assistance center 520, and may be configured to communicate with one or more autonomous vehicles and with one or more experts. The expert(s) may be human experts and/or computing components, such as but not limited to expert systems. Alternatively or additionally, trajectory UI 1510 may be utilized in an autonomous vehicle, perhaps by a passenger of the autonomous vehicle”. The examiner notes that a passenger carrying out the trajectory that is determined by an expert (having a memory) reads on the claim as written.)
Regarding Claim 8, Herbach discloses the method according to claim 1, wherein when a threshold value for a driving parameter is exceeded or undershot, a vehicle actuator system is actuated according to a predetermined emergency maneuver (see Herbach at least at 16:30-35 “providing new trajectory 946 to autonomous vehicle 810, the assistance center may provide a temporary override of any rules inhibiting autonomous vehicle 810 from shoulder riding at least while traveling on new trajectory 946. In scenario 900, autonomous vehicle 810 may receive new trajectory 946 with a temporary override allowing shoulder riding,” The examiner notes that traveling on the shoulder or into oncoming traffic to avoid an accident is interpreted as an emergency maneuver).
Regarding Claim 9, Herbach discloses the method according to claim 1, wherein for determining the exception maneuver based on the traffic situation, only information concerning the traffic situation that is detected by the sensor system is taken into account (see Herbach at least at 11:19-31 “At block 420, the assistance center may receive sensor information of the autonomous vehicle… At block 430, the assistance center may, based on the first trajectory and the sensor information, determine a second trajectory that relieves the stuck condition while adhering to at least some navigational constraints.”).
Regarding Claim 10, Herbach discloses the method according to claim 1, wherein in a mode for automated operation of the vehicle, a vehicle actuator system for implementing the standard driving maneuver is actuated, and as soon as an exception driving maneuver has been determined, the vehicle actuator system is actuated in order to implement the exception driving maneuver (see Herbach at least at 15:43-45 “autonomous vehicle 810 may drive according to new trajectory 836 to endpoint 838 and then according to original trajectory 830 to destination 832.)
Regarding Claim 11, Herbach discloses the method according to claim 1, wherein the exception driving maneuver is carried out according to an exception driving maneuver target, wherein an exception driving maneuver target is determined with a higher location deviation tolerance than for the driving maneuver target (see Herbach at least at 16:30-35 “providing new trajectory 946 to autonomous vehicle 810, the assistance center may provide a temporary override of any rules inhibiting autonomous vehicle 810 from shoulder riding at least while traveling on new trajectory 946. In scenario 900, autonomous vehicle 810 may receive new trajectory 946 with a temporary override allowing shoulder riding,” The examiner notes that riding on the shoulder or into oncoming traffic demonstrates a higher location deviation tolerance).
Regarding Claim 12, Herbach discloses the method according to one claim 1, wherein a traversable space from the detected traffic situation is determined, and the exception driving maneuver is determined according to a randomly selected target in the traversable space (see Herbach at least at 16:30-35 “providing new trajectory 946 to autonomous vehicle 810, the assistance center may provide a temporary override of any rules inhibiting autonomous vehicle 810 from shoulder riding at least while traveling on new trajectory 946. In scenario 900, autonomous vehicle 810 may receive new trajectory 946 with a temporary override allowing shoulder riding…”  The examiner notes that riding on the shoulder or into oncoming traffic is considered a random selected target because the examiner interprets any location that is not occupied by another obstruction is considered a randomly selected target.)
Regarding claim 13, Herbach discloses the method according to claim 1, wherein the driving maneuver limits comprise at least one of traffic regulations and safety limits (see at least Herbach, Figure 8, wherein the new trajectory crosses the solid lane lines into oncoming traffic or 16:30-35 “providing new trajectory 946 to autonomous vehicle 810, the assistance center may provide a temporary override of any rules inhibiting autonomous vehicle 810 from shoulder riding at least while traveling on new trajectory 946. In scenario 900, autonomous vehicle 810 may receive new trajectory 946 with a temporary override allowing shoulder riding,”.)
Regarding claim 14, Herbach discloses the method according to claim 1, wherein determining the anomaly indicator for the traffic situation and determining the exception driving maneuver are performed on-board the vehicle (see at least Herbach 16:1-10, 49-53 “In scenario 900, upon recognizing that it is in the stuck condition, autonomous vehicle 810 may send an assistance signal to an assistance center (not shown in FIG. 9) to relieve the stuck condition. As part of the assistance signal or in another communication, autonomous vehicle 810 may provide proposed trajectory 936 to the assistance center for consideration. For example, scenario 900 may have occurred after scenario 800 and autonomous vehicle 810 may have stored trajectory 836. Thus, autonomous vehicle 810 may have considered trajectory 836 for use in scenario 900 (possibly with slight modifications as bottles 820, 822, and 824 are slightly farther from vehicle 810), and proposed trajectory 936 based on the slightly-modified trajectory 836.”)
Regarding claim 15, Herbach teaches a method for the at least partially automated operation of a vehicle (see at least Herbach, column 6, lines 55-63, hereinafter column and line numbers will be represented in short hand, for example 6:55-63, “autonomous vehicle”) comprising:
determining a driving maneuver target based on a predetermined route (see at least Herbach, 6:55-63 “From this information, as well as possible navigational requests from one or more users or controllers of the autonomous vehicle, the autonomous vehicle may develop a trajectory that it can drive from a starting point (e.g., the autonomous vehicle's current location) to an endpoint (e.g., a destination). The trajectory may also specify some number of intermediate waypoints through which the autonomous vehicle should pass while navigating from the starting point to the endpoint.” and 12:41-45);
detecting a traffic situation using a sensor system (see at least Herbach 6:18-26 “Autonomous vehicles may navigate by using a number of sensors to collect information about objects in the vicinity of the autonomous vehicle, and by determining trajectories for the autonomous vehicle based on this collected information” and 7:25-29  “an autonomous vehicle may detect a condition in which the autonomous vehicle is impeded from navigating according to a first trajectory, such as discussed below in the context of at least FIGS. 6 and 7.”)
determining a standard driving maneuver based on the detected traffic situation, the driving maneuver target (see at least Herbach 9:56-63, “In particular embodiments, method 200 may further include, after navigating according to the second trajectory, determining that the autonomous vehicle may safely return to navigating according to the trajectory. In response to determining that the autonomous vehicle may return to navigating according to the trajectory, the autonomous vehicle may switch from navigating according to the second trajectory to navigating according to the trajectory.” The examiner notes that the trajectory is the original trajectory, see also 15:40-42 “Upon reaching endpoint 838, autonomous vehicle 810 may switch from new trajectory 836 to original trajectory 830.”), and a traffic regulation (navigational constraints, see 6:64-7:4 While driving in accordance with such a trajectory, the autonomous vehicle may adhere to navigational constraints. For instance, the autonomous vehicle may take steps to avoid collisions, to avoid breaking traffic laws (e.g., staying in the proper lane, obeying the speed limit, and stopping fully at stop signs), and to avoid causing inertial discomfort to passengers (e.g., rapid acceleration or deceleration, sudden turns, and so on) unless absolutely necessary.), 
determining an anomaly indicator for the traffic situation from at least one situation feature (see at least Herbach 9:10-22 “It may be determined that a speed of an autonomous vehicle is less than or equal to a threshold speed, and that the autonomous vehicle has not detected a traffic control signal.”), 
determining an exception driving maneuver (see Herbach, at least Figure 8, “new trajectory 836) based on the detected traffic situation ignoring the traffic regulation when a threshold value for the anomaly indicator is exceeded (see Herbach, 12:53-63 “At block 710, the autonomous vehicle may determine if it is either increasing speed and/or if a current speed of the autonomous vehicle is greater than a threshold speed of X meters per second (m/s)” and at least at 7:10-23 “The stuck condition may be, for instance, a condition where the autonomous vehicle might not be able to navigate in accordance with an original trajectory without relaxing any of its navigational constraints. For example, an autonomous vehicle may be configured with constraint(s) to "stay on the road" and "do not back up while on the road." Then, while driving, the autonomous vehicle may determine that the road ahead is completely obstructed by a large object.” and Figure 8 wherein the autonomous vehicle crosses the solid line and Figure 9, 16:30-35 “in providing new trajectory 946 to autonomous vehicle 810, the assistance center may provide a temporary override of any rules inhibiting autonomous vehicle 810 from shoulder riding at least while traveling on new trajectory 946.”); and 
automatically controlling the vehicle to follow the exception driving maneuver (see Herbach at least at 15:43-45 “autonomous vehicle 810 may drive according to new trajectory 836 to endpoint 838 and then according to original trajectory 830 to destination 832.).  
The examiner acknowledges that the claimed limitations are found in multiple embodiments of Herbach.  However, Herbech teaches that the combination of the methods described in Herbach are explicitly contemplated (see Herbach 38:25-30, “It will be readily understood that the aspects of the present disclosure, as generally described herein, and illustrated in the figures, may be arranged, substituted, combined, separated, and designed in a wide variety of different configurations, all of which are explicitly contemplated herein.”)  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments of Herbach, because as Herbach teaches, it is explicitly contemplated.  
Regarding claim 17, Herbach discloses the method according to claim 15, wherein the traffic regulation comprises solid lane lines (see at least Herbach, Figure 8, wherein the new trajectory crosses the solid lane lines into oncoming traffic).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Herbach in view of Kindo et al. (US PG Pub. 2010/0217476, hereinafter "Kindo").
Regarding claim 16, Herbach discloses the method according to claim 15, but does not discloses wherein the traffic regulation comprises a posted speed limit. Kindo discloses wherein the traffic regulation is a posted speed limit  (see at least Kindo ¶55 “As shown in FIG. 6, when the own vehicle 80 is traveling on a highway, if a fallen object 93 is in front of the own vehicle 80, and a vehicle 84 is traveling in parallel to the own vehicle 80, the own vehicle 80 cannot change a lane, so the own vehicle 80 is hard to avoid collision against the fallen object 93. Further, there is a minimum speed limit, so in the case of traveling in accordance with the normal traffic rule, the vehicle 80 cannot stop traveling and it is difficult to avoid danger by stopping. In this case, the vehicle traveling controller 1 executes emergency evacuation traveling which is not in accordance with the normal traffic rule, observance of minimum speed. That is, the own vehicle 80 is instructed to reduce the speed so as not to collide against the fallen object 93 or the own vehicle 80 is instructed to stop traveling. Therefore, collision against the fallen object 93 can be avoided, and the safety of vehicle traveling in the case of an emergency can be increased. When emergency evacuation traveling which is not in accordance with the normal traffic rule is performed, it is preferable to confirm whether or not there is no dangerousness when the emergency evacuation traveling is performed. For example, it is preferable that, after it is confirmed that there is no succeeding vehicle or there is a sufficient distance from the succeeding vehicle, the own vehicle 80 is instructed to reduce the speed or to stop. Therefore, the safety of vehicle traveling in the case of an emergency can be further increased.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Herbach with that of Kindo, as Kindo teaches, ignoring a speed limit in some situations can avoid a collision and increase safety.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.A./Examiner, Art Unit 3662                

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662